Citation Nr: 0111843	
Decision Date: 04/24/01    Archive Date: 05/01/01

DOCKET NO.  00-11 136	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA) 
Regional Office (RO) 
in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Veteran and Spouse.


ATTORNEY FOR THE BOARD

M. N. Romero, Associate Counsel




INTRODUCTION

The veteran had active military service from February 1967 to 
January 1969.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a June 2000 RO decision, which denied the 
veteran's claim of service connection for bilateral hearing 
loss.


REMAND

The veteran in this case currently contends that he entered 
into active service with a bilateral hearing loss disability, 
which was subsequently aggravated by service.

A service medical record, dated in December 1966, indicates 
the veteran underwent a pre-induction examination, which 
included audiometric testing.  At this time, the examining 
physician reported that the veteran had "impairment of 
Hearing."  A subsequent notation, apparently made at the time 
the veteran was inducted in February 1966, indicates normal 
hearing.  

Because the veteran underwent audiometric testing before 
October 1967 (in December 1966 and February 1967), test 
results were given in American Standards Association (ASA) 
units, rather than International Standard Organization (ISO) 
units.  Current VA regulations are based on ISO units.  
Therefore, the veteran's December 1966 and February 1967 
audiometric test results must be converted into ISO units.

In addition, although the veteran's hearing was assessed as 
impaired upon testing in December 1966, the report of his 
examination at separation from service in November 1968 does 
not include a reference to impaired hearing.

As indicated above, the current medical record includes 
ambiguities and possible contradictions.  Proper 
interpretation of this medical record requires analysis by an 
expert in audiology.  See Colvin v.Derwinski, 1 Vet.App. 177 
(1993).  For this reason, this case must be remanded for 
further development.

Furthermore, there has been a significant change in the law 
during the pendency of this appeal.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
This law redefines the obligations of VA with respect to the 
duty to assist and includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  This law also 
eliminates the concept of a well-grounded claim and 
supersedes the decision of the United States Court of Appeals 
for Veterans Claims in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. 
Vet. App. Nov. 6, 2000) (per curiam order), which had held 
that VA cannot assist in the development of a claim that is 
not well grounded.  This change in the law is applicable to 
all claims filed on or after the date of enactment of the 
VCAA, or filed before the date of enactment and not yet final 
as of that date.  Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 2099-
2100 (2000).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  In addition, because the RO has not yet considered 
whether any additional notification or development action is 
required under the VCAA, it would be potentially prejudicial 
to the appellant if the Board were to proceed to issue a 
decision at this time.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992) 
(published at 57 Fed. Reg. 49,747 (1992)).  Therefore, for 
these reasons, a remand is required

Accordingly, the case is REMANDED to the RO for the following 
development:

1.  The RO and any physician to whom this 
case is assigned for an examination 
and/or statement of medical opinion must 
read the entire remand, to include the 
explanatory paragraphs above the numbered 
instructions. 

2.  The RO should undertake all 
developments required under the Veterans 
Claims Assistance Act of 2000.

3.  The RO should obtain and associate 
with the claims folder all relevant 
private and VA treatment records that 
have not already been made part of the 
claims folder.  

4.  The veteran must be scheduled for a VA 
audiological examination.  All studies deemed 
appropriate should be performed, and all findings 
should be set forth in detail.  The examiner must 
review the entire claims folder and a copy of this 
remand prior to the examination.  In the report of 
the examination, the examiner should respond 
specifically to each of the following items:

(a.)  Prior to the veteran's audiological 
examination, the examiner should perform a thorough 
review of the veteran's claims file and medical 
history and should state in the examination report 
that such a review has been conducted.

(b.)  The veteran's audiological examination must 
be performed in accordance with 38 C.F.R. §§ 4.85, 
Tables VI, VII (2000).  If it is not possible to 
test the veteran in accordance with these 
guidelines, the examiner must state the basis for 
such assertion.

(c.)  What are the average pure tone decibel 
thresholds in the veteran's right ear at the 
frequencies 500, 1,000, 2,000, 3,000 and 4,000 
Hertz? 

(d.)  What are the average pure tone decibel 
thresholds in the veteran's left ear at the 
frequencies 500, 1,000, 2,000, 3,000 and 4,000 
Hertz? 

(e.)  Based on a Maryland CNC word test, what is 
the percentage of correct speech discrimination in 
the veteran's right ear?

(f.)  Based on a Maryland CNC word test, what is 
the percentage of correct speech discrimination in 
the veteran's left ear?

(g.)  Based on the results of the veteran's 
audiometric test, does the veteran have hearing 
loss, and, if so, is it a sensorineural hearing 
loss?

(h.)  If the veteran has hearing loss, the examiner 
should state an opinion, based on the entire 
record, as to the time of onset of the hearing 
loss?

(i.)  If, in the opinion of the examiner, the 
veteran's hearing loss began before his active 
service from February 1967 to January 1969, did the 
hearing loss increase in severity during the period 
of active service?

(j.)  If the veteran had a pre-existing hearing 
loss that increased in severity during service, was 
the increase due to the natural progress of 
disease?

(k.) If, in the opinion of the examiner, the 
veteran has a hearing loss that began after 
service, is the hearing loss the result of disease 
or injury (including acoustic trauma) in service? 

If the examiner determines that it is not feasible 
to respond to any of the above items, the examiner 
should identify specifically to which it is not 
feasible to respond. 

The veteran must be properly informed of 
his scheduled VA examination, and he 
should be given notice of the 
consequences of failure to report for the 
examination, including an explanation of 
the provisions of 38 C.F.R. § 3.655.  If 
the veteran does not report for the 
examination, the claims folder should 
include clear documentation of his 
failure to report, including a statement 
as to whether he failed to appear without 
notice, or whether he requested 
cancellation or postponement and 
rescheduling of the examination.

6.  After the development requested above 
has been completed, the RO should review 
the veteran's claims folder and ensure 
that all the foregoing development has 
been conducted and completed in full.  If 
any development is incomplete, 
appropriate corrective action should be 
taken.

7.  The RO should review the veteran's 
claim based on all of the evidence on 
file.  All appropriate laws and 
regulations should be applied.  If the 
benefit being sought by the veteran is 
not resolved to his satisfaction, he and 
his representative should be sent a 
supplemental statement of the case.

After the veteran and his representative have been given an 
opportunity to respond to the supplemental statement of the 
case, the claims folder shall be returned to the Board for 
further appellate review.  No action is required of the 
veteran until he receives further notice.  The purposes of 
this remand are to procure clarifying data and to comply with 
governing adjudicative procedures.  The Board intimates no 
opinion, either legal or factual, as to the ultimate 
disposition of this appeal.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	G. H. Shufelt
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



